Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-10 are pending and examined.

Earliest filing date
	A provisional application, no. 62,533,621, filed on 7/17/2017 is acknowledged. The provisional application has the same scope as the instant application, therefore the filing date for consideration of prior art is 7/17/2017.

Claim objections
Claim 1 is objected to because of an informality. In lines 4-5 the claim recites, “when compared secondary cell wall promoter expression compared to corresponding unmodified plant cells.” This appears to contain grammatical errors.
Claim 6 is objected to because of an informality. In line one the claim recites “wherein the saccharifying step at least about 5% more sugars…”. This is grammatically unclear. It appears that a phrase such as “resulting in” should be included between “step” and “at least”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eudes (Eudes et al. Frontiers in Bioengineering and Biotechnology. 4(58):1-10. 19 July 2016). 
	Claim 1 requires a genetically modified plant comprising a nucleic acid encoding an S-adenosylmethionine hydrolase (adometase), operably linked to a tissue-specific secondary cell wall promoter such that there is an increased expression of adometase in a secondary cell wall synthesizing tissue. 
	Claim 2 requires the plant of claim 1 wherein the plant has an increase in H-units or β-O-4 linkages. 
	An embodiment of claim 4 is the secondary cell wall promoter is IRX5.
	Claim 5 is a method of producing cell wall modified with an increase in H-units or β-O-4 linkages by growing the plant of claim 1 in conditions that express adometase and pretreating the resulting biomass and saccharifying the pretreated biomass.
	Claim 6 is being interpreted that the biomass produced from claim 5 has an increase of sugars by at least 5%.
	Claim 7 specifies that the method of claim 5 results in at least a 50% increase of H-units.
	Claim 8 specifies that the method of claim 5 results in 2.5-2.8-fold increase of H-units.
	Claim 9 specifies that the method of claim 5 results in 5% fewer S-units.
	Claim 10 specifies that the method of claim 5 results in an about 1.4-fold decrease of S-units.  
Regarding claims 1 and 4, Eudes discloses expression of adometase in Arabidopsis using the promoter from the SCW cellulose synthase gene, AtCesA4/pAtIRX5 (page 5, left column, paragraph 2).
 Regarding claim 2, Eudes discloses the plant transformed plant had an increase of H units by 7.3-9.7%.
Regarding claim 5, Eudes discloses pretreating and saccharifying biomass produced by the transgenic plant (page 6, left column, paragraph 3).
Regarding claim 6, Eudes discloses 26-29% more sugars in the saccharified biomass of the transgenic lines (page 6, right column, paragraph 1).
Regarding claims 7-8, Eudes discloses a 2.5-2.8-fold increase of H-units (page 5, left column, paragraph 5).
Regarding claims 9-10, Eudes discloses a reduction of S-units by 1.4-fold (page 5, left column, paragraph 5).
Therefore, claims 1-2 and 4-10 are anticipated by Eudes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…operatively linked to a tissue-specific secondary cell wall promoter such that there is a specific increased expression… in a secondary cell wall synthesizing tissue…”. The applicant has not provided further definition in the specification than what is claimed. Claim 4 provides a Markush group of examples, form which the applicant has elected IRX5 for examination. Vega (Vega-Sanchez et al. Plant Biotechnology Journal. 13: 903-914. 2015) provides that IRX5 is synonymous with CESA4, a cellulose synthase gene (page 904, right column, paragraph 3). It is unclear whether the limitation of the claimed tissue-specific promoter is required to be expressed only in cells which produce secondary cell wall or if it may also be expressed in cells which only produce primary cell wall. Therefore, the metes and bounds of the claims as they related to the claimed tissue-specific promoter are unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Good (Good et al. Plant molecular biology. 26: 781-790. 1994) in view of Studier (Studier and Movva. Journal of Virology. 19:136-145. 1976) and Vega (Vega-Sanchez et al. Plant Biotechnology Journal. 13: 903-914. 2015).
Claim 1 requires a genetically modified plant comprising a nucleic acid encoding an S-adenosylmethionine hydrolase (adometase), operably linked to a tissue-specific secondary cell wall promoter such that there is an increased expression of adometase in a secondary cell wall synthesizing tissue. 
Embodiments of claim 2 do not require modification to the structure of the claimed invention that they are dependent on. 
Claim 3 requires that the adometase of claim 1 is SEQ ID NO: 1.
An embodiment of claim 4 is that the tissue-specific promoter is IRX5.
Good teaches expressing adometase (s-adenosylmethionine hydrolase) in tomato plants (abstract). Good teaches that this reduced the amount of ethylene produced by the fruit (abstract). 
	Good does not teach that the adometase of claim 1 is SEQ ID NO: 1.
	Good does not teach the nucleotide sequence operably linked to a tissue-specific promoter, IRX5. 
	Studier teaches adometase with 100% identity to SEQ ID NO: 1. See alignment below.
	Vega teaches that IRX5 is a secondary cell wall promoter (page 904, right column, paragraph 3).
	It would have been obvious to substitute the adometase of Good with that of Studier because one of ordinary skill in the art that they are functional equivalents. One would expect the same results as taught by Good if the adometase of Good was substituted for the adometase of Studier. It would have been obvious to substitute the promoter of Good with the promoter of Vega. SAM is well known in the art to have important developmental roles in plants, therefore one of ordinary skill in the art would have been motivated to limit the expression to particular tissues to avoid deleterious outcomes for the plant. 
RX   PubMed=781304; DOI=10.1128/jvi.19.1.136-145.1976;
RA   Studier F.W., Movva N.R.;
RT   "SAMase gene of bacteriophage T3 is responsible for overcoming host
RT   restriction.";
RL   J. Virol. 19:136-145(1976).
CC   -!- FUNCTION: Cleaves of S-adenosylmethionine and may therefore prevent
CC       both modification and degradation of viral DNA by the host restriction-
CC       modification complex. {ECO:0000269|PubMed:781304}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=H2O + S-adenosyl-L-methionine = H(+) + L-homoserine + S-
CC         methyl-5'-thioadenosine; Xref=Rhea:RHEA:14645, ChEBI:CHEBI:15377,
CC         ChEBI:CHEBI:15378, ChEBI:CHEBI:17509, ChEBI:CHEBI:57476,
CC         ChEBI:CHEBI:59789; EC=3.3.1.2;
CC   -!- SEQUENCE CAUTION:
CC       Sequence=CAA28478.1; Type=Erroneous initiation; Evidence={ECO:0000305};
DR   EMBL; X04791; CAA28477.1; -; Genomic_DNA.
DR   EMBL; X04791; CAA28478.1; ALT_INIT; Genomic_DNA.
DR   EMBL; AJ318471; CAC86259.1; -; Genomic_DNA.
DR   EMBL; KC960671; AGM10703.1; -; Genomic_DNA.
DR   PIR; A26441; DABPT3.
DR   RefSeq; NP_523296.1; NC_003298.1.
DR   RefSeq; NP_523297.1; NC_003298.1.
DR   PDB; 7OCK; EM; 3.60 A; A/J/K/L=1-152.
DR   PDBsum; 7OCK; -.
DR   SMR; P07693; -.
DR   GeneID; 927434; -.
DR   GeneID; 927435; -.
DR   KEGG; vg:927434; -.
DR   KEGG; vg:927435; -.
DR   Proteomes; UP000002092; Genome.
DR   Proteomes; UP000229888; Genome.
DR   GO; GO:0047626; F:adenosylmethionine hydrolase activity; IEA:UniProtKB-EC.
DR   GO; GO:0099018; P:restriction-modification system evasion by virus; IEA:UniProtKB-KW.
DR   InterPro; IPR016290; S-AdoMet_hydrolase.
DR   PIRSF; PIRSF001110; SAM_hydrolase; 1.
PE   1: Evidence at protein level;
KW   3D-structure; Host-virus interaction; Hydrolase; Reference proteome;
KW   Restriction-modification system evasion by virus; S-adenosyl-L-methionine.
FT   CHAIN           1..152
FT                   /note="S-adenosyl-L-methionine hydrolase"
FT                   /id="PRO_0000106548"
FT   CONFLICT        9
FT                   /note="H -> N (in Ref. 3; AGM10703 and 2; CAC86259)"
FT                   /evidence="ECO:0000305"
SQ   SEQUENCE   152 AA;  17035 MW;  0B28B872A91DD63C CRC64;

  Query Match             100.0%;  Score 796;  DB 1;  Length 152;
  Best Local Similarity   100.0%;  
  Matches  150;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MIFTKEPAHVFYVLVSAFRSNLCDEVNMSRHRHMVSTLRAAPGLYGSVESTDLTGCYREA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MIFTKEPAHVFYVLVSAFRSNLCDEVNMSRHRHMVSTLRAAPGLYGSVESTDLTGCYREA 60

Qy         61 ISSAPTEEKTVRVRCKDKAQALNVARLACNEWEQDCVLVYKSQTHTAGLVYAKGIDGYKA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ISSAPTEEKTVRVRCKDKAQALNVARLACNEWEQDCVLVYKSQTHTAGLVYAKGIDGYKA 120

Qy        121 ERLPGSFQEVPKGAPLQGCFTIDEFGRRWQ 150
              ||||||||||||||||||||||||||||||
Db        121 ERLPGSFQEVPKGAPLQGCFTIDEFGRRWQ 150


B.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (Hyeong Jung et al. Plant Biotechnology Journal. 11(6):709-716. 2013) in view of Ge (Ge et al. Cell Research. 16: 446-456. 2006), Studier (Studier and Movva. Journal of Virology. 19:136-145. 1976) and Vega (Vega-Sanchez et al. Plant Biotechnology Journal. 13: 903-914. 2015).
The claims require a genetically modified plant comprising a nucleic acid encoding an S-adenosylmethionine hydrolase (adometase or SAM hydrolase), operably linked to a tissue-specific secondary cell wall promoter such that there is an increased expression of adometase in a secondary cell wall synthesizing tissue. The adometase is SEQ ID NO: 1. The promoter is IRX5.
Embodiments of claims 2 do not require modification to the structure of the claimed invention that they are dependent on. 
Jung teaches that plants with reduced lignin have increased sugar for biofuel production (abstract).
Ge teaches that BUD2 encodes an s-adenosylmethionine decarboxylase (SAMDC) and characterized the plant resulting from the mutant, bud2 (page 447, left column, paragraph 1). Ge teaches that the bud2 mutant has increased lignin (page 449, figure 2, (P)). Therefore, one of ordinary skill in the art would expect a plant transformed to overexpress a SAMDC would have reduce lignin content. The examiner is taking Official notice on this point.
Studier teaches a SAM hydrolase with 100% identity to SEQ ID NO: 1. See alignment below. 
Vega teaches that IRX5 is a secondary cell wall promoter (page 904, right column, paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to produce a plant with increased SAM hydrolase using an IRX5 promoter for biofuel production. It was known that increasing SAMDC would reduce lignin in plants. One of ordinary skill in the art would expect that substituting a SAMDC as taught by Ge with a SAM hydrolase as taught by Studier would result in reduced s-adenosylmethionine (SAM). It would have been obvious to use an IRX5 promoter because it was known to be expressed in secondary cell wall, which is where one of ordinary skill in the art would be motivated to express SAMDC or SAM hydrolase to reduce lignin content to ultimately produce greater or more efficient yield in biofuel production.
Therefore, the claimed invention is obvious over Jung in view of Ge, Studier and Vega.

RX   PubMed=781304; DOI=10.1128/jvi.19.1.136-145.1976;
RA   Studier F.W., Movva N.R.;
RT   "SAMase gene of bacteriophage T3 is responsible for overcoming host
RT   restriction.";
RL   J. Virol. 19:136-145(1976).
CC   -!- FUNCTION: Cleaves of S-adenosylmethionine and may therefore prevent
CC       both modification and degradation of viral DNA by the host restriction-
CC       modification complex. {ECO:0000269|PubMed:781304}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=H2O + S-adenosyl-L-methionine = H(+) + L-homoserine + S-
CC         methyl-5'-thioadenosine; Xref=Rhea:RHEA:14645, ChEBI:CHEBI:15377,
CC         ChEBI:CHEBI:15378, ChEBI:CHEBI:17509, ChEBI:CHEBI:57476,
CC         ChEBI:CHEBI:59789; EC=3.3.1.2;
CC   -!- SEQUENCE CAUTION:
CC       Sequence=CAA28478.1; Type=Erroneous initiation; Evidence={ECO:0000305};
DR   EMBL; X04791; CAA28477.1; -; Genomic_DNA.
DR   EMBL; X04791; CAA28478.1; ALT_INIT; Genomic_DNA.
DR   EMBL; AJ318471; CAC86259.1; -; Genomic_DNA.
DR   EMBL; KC960671; AGM10703.1; -; Genomic_DNA.
DR   PIR; A26441; DABPT3.
DR   RefSeq; NP_523296.1; NC_003298.1.
DR   RefSeq; NP_523297.1; NC_003298.1.
DR   PDB; 7OCK; EM; 3.60 A; A/J/K/L=1-152.
DR   PDBsum; 7OCK; -.
DR   SMR; P07693; -.
DR   GeneID; 927434; -.
DR   GeneID; 927435; -.
DR   KEGG; vg:927434; -.
DR   KEGG; vg:927435; -.
DR   Proteomes; UP000002092; Genome.
DR   Proteomes; UP000229888; Genome.
DR   GO; GO:0047626; F:adenosylmethionine hydrolase activity; IEA:UniProtKB-EC.
DR   GO; GO:0099018; P:restriction-modification system evasion by virus; IEA:UniProtKB-KW.
DR   InterPro; IPR016290; S-AdoMet_hydrolase.
DR   PIRSF; PIRSF001110; SAM_hydrolase; 1.
PE   1: Evidence at protein level;
KW   3D-structure; Host-virus interaction; Hydrolase; Reference proteome;
KW   Restriction-modification system evasion by virus; S-adenosyl-L-methionine.
FT   CHAIN           1..152
FT                   /note="S-adenosyl-L-methionine hydrolase"
FT                   /id="PRO_0000106548"
FT   CONFLICT        9
FT                   /note="H -> N (in Ref. 3; AGM10703 and 2; CAC86259)"
FT                   /evidence="ECO:0000305"
SQ   SEQUENCE   152 AA;  17035 MW;  0B28B872A91DD63C CRC64;

  Query Match             100.0%;  Score 796;  DB 1;  Length 152;
  Best Local Similarity   100.0%;  
  Matches  150;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MIFTKEPAHVFYVLVSAFRSNLCDEVNMSRHRHMVSTLRAAPGLYGSVESTDLTGCYREA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MIFTKEPAHVFYVLVSAFRSNLCDEVNMSRHRHMVSTLRAAPGLYGSVESTDLTGCYREA 60

Qy         61 ISSAPTEEKTVRVRCKDKAQALNVARLACNEWEQDCVLVYKSQTHTAGLVYAKGIDGYKA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ISSAPTEEKTVRVRCKDKAQALNVARLACNEWEQDCVLVYKSQTHTAGLVYAKGIDGYKA 120

Qy        121 ERLPGSFQEVPKGAPLQGCFTIDEFGRRWQ 150
              ||||||||||||||||||||||||||||||
Db        121 ERLPGSFQEVPKGAPLQGCFTIDEFGRRWQ 150


C.	Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (Hyeong Jung et al. Plant Biotechnology Journal. 11(6):709-716. 2013) in view of Ge (Ge et al. Cell Research. 16: 446-456. 2006), Studier (Studier and Movva. Journal of Virology. 19:136-145. 1976), Vega (Vega-Sanchez et al. Plant Biotechnology Journal. 13: 903-914. 2015) as applied to claims 1-4 above and in further view of Cardona (Cardona et al. Bioresource Technology. 101(13):4754-4766. 2010). 
An embodiment of the method of claim 5 requires the plant of claim 1, pretreating biomass produced from the plant and saccharifying the pretreated biomass to produce one or more sugars. 
Embodiments of claims 6-10 do not require modification to the structure of the claimed invention that they are dependent on. 
Cardona teaches pretreatment of biomass and saccharification of pretreated biomass to produce one or more sugars (page 4756, Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to produce a plant with increased SAM hydrolase using an IRX5 promoter, to pretreat the biomass produced from the plant and saccharify the pretreated biomass because the combination of these elements would be beneficial for biofuel production.

Conclusions
	Claims 1-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663